COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Humphreys
Argued at Alexandria, Virginia


ROBERT DOMINIC CIVITELLO, SR.
                                           MEMORANDUM OPINION * BY
v.   Record No. 1963-01-2                JUDGE ROBERT J. HUMPHREYS
                                              JANUARY 7, 2003
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF KING GEORGE COUNTY
                J. Peyton Farmer, Judge Designate

          Douglas Foord, Assistant Public Defender
          (Office of the Public Defender, on brief),
          for appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Jerry W. Kilgore, Attorney
          General; Margaret W. Reed, Assistant
          Attorney General, on brief), for appellee.


     Robert Dominic Civitello, Sr. appeals his convictions, after

a jury trial, for twenty separate counts of taking indecent

liberties with a child, seven separate counts of aggravated sexual

battery, three separate counts of forcible sodomy, three separate

counts of child pornography, one count of rape, and one count of

attempted sodomy. 1   Civitello contends the trial court erred 1) in



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this opinion has
no precedential value, we recite only those facts essential to
our holding.

     1
       We note that Civitello was indicted for two counts of
forcible sodomy, in violation of Code § 18.2-67.1 and two counts
granting the Commonwealth's motion to allow two child witnesses to

testify via closed-circuit television; 2) in sustaining the

Commonwealth's objection to his inquiries on voir dire concerning

the prospective jurors' duty to consider the full range of

punishment; and 3) in finding the evidence sufficient, as a matter

of law, to support the convictions.    For the following reasons, we

affirm the judgment of the trial court, but remand with

instructions to the trial court to correct a clerical error

appearing in the July 16, 2001 sentencing order. 2

     On appeal, Civitello first contends the trial court erred in

granting the Commonwealth's motion, pursuant to Code § 18.2-67.9,

requesting to use two-way closed-circuit television to present the

testimony of the child victims.   Specifically, Civitello contends

the trial court erred in finding that complaining witnesses, K.P.



of attempted forcible sodomy, in violation of Code § 18.2-67.5.
However, the jury convicted Civitello of three counts of
forcible sodomy. Indictment Number CR00-78 specifically states
that the charge listed therein is for "unlawfully and
feloniously attempt[ing] to commit sodomy . . . in violation of
Va. Code Section 18.2-67.5." Nevertheless, the jury verdict
form pertaining to this indictment number states "[w]e the jury
find the defendant guilty of sodomy of a child . . . as charged
in the indictment in CR00-78." The conviction order similarly
states that on case number CR00-78 Civitello was found guilty of
the offense of "forcible sodomy," in violation of Code
§ 18.2-67.1. This appears to be error. However, Civitello has
raised no such claim on appeal. Accordingly, we do not address
the issue.
     2
       Specifically, the sentencing order reflects that Civitello
was sentenced for "5 years for Case No. CR00-88." However, the
record demonstrates that the jury found Civitello not guilty of
that particular offense.

                               - 2 -
and M.W., were substantially unable to communicate about the

offenses, as contemplated by Code § 18.2-67.9, and therefore,

permitting them to testify via closed-circuit television.     We

disagree.

     "When reviewing the decisions of the trial court, we give

great weight to the court's factual findings, which will not be

disturbed on appeal unless plainly wrong or without evidence to

support them."   Parrish v. Commonwealth, 38 Va. App. 607, 613, 567

S.E.2d 576, 578 (2002).   Furthermore, "we consider all the

evidence, and any reasonable inferences fairly deducible

therefrom, in the light most favorable to the party that prevailed

at trial, which is the Commonwealth in this case."    Toliver v.

Commonwealth, 38 Va. App. 27, 31, 561 S.E.2d 743, 745 (2002).

Code § 18.2-67.9 provides as follows, in relevant part:

            B. The court may order that the testimony
            of the child be taken by closed-circuit
            television as provided in subsection A if it
            finds that the child is unavailable to
            testify in open court in the presence of the
            defendant, the jury, the judge, and the
            public, for any of the following reasons:

            1. The child's persistent refusal to
            testify despite judicial requests to do so;

            2. The child's substantial inability to
            communicate about the offense; or

            3. The substantial likelihood, based upon
            expert opinion testimony, that the child
            will suffer severe emotional trauma from so
            testifying.

            Any ruling on the child's unavailability
            under this subsection shall be supported by


                                - 3 -
            the court with findings on the record or
            with written findings in a court not of
            record.

The trial court here based its decision upon subsection (B)(2),

the children's "substantial inability to communicate about the

offense."

     As Civitello recognizes, in Maryland v. Craig, 497 U.S. 836

(1990), the United States Supreme Court upheld a statute similar

to Code § 18.2-67.9 holding that

            if the State makes an adequate showing of
            necessity, the state interest in protecting
            child witnesses from the trauma of
            testifying in a child abuse case is
            sufficiently important to justify the use of
            a special procedure that permits a child
            witness in such cases to testify at trial
            against a defendant in the absence of
            face-to-face confrontation with the
            defendant.

497 U.S. at 855.   However, the Court went on to state that:

            [t]he requisite finding of necessity must,
            of course, be a case-specific one: the trial
            court must hear evidence and determine
            whether use of the one-way closed circuit
            television procedure is necessary to protect
            the welfare of the particular child witness
            who seeks to testify. The trial court must
            also find that the child witness would be
            traumatized, not by the courtroom generally,
            but by the presence of the defendant.
            Denial of face-to-face confrontation is not
            needed to further the state interest in
            protecting the child witness from trauma
            unless it is the presence of the defendant
            that causes the trauma. In other words, if
            the state interest were merely the interest
            in protecting child witnesses from courtroom
            trauma generally, denial of face-to-face
            confrontation would be unnecessary, because
            the child could be permitted to testify in

                                - 4 -
           less intimidating surroundings, albeit with
           the defendant present. Finally, the trial
           court must find that the emotional distress
           suffered by the child witness in the
           presence of the defendant is more than de
           minimis, i.e., more than "mere nervousness
           or excitement or some reluctance to
           testify." We need not decide the minimum
           showing of emotional trauma required for use
           of the special procedure, however, because
           the Maryland statute, which requires a
           determination that the child witness will
           suffer "serious emotional distress such that
           the child cannot reasonably communicate,"
           § 9-102(a)(1)(ii), clearly suffices to meet
           constitutional standards.

Id. at 855-56 (citations omitted).

     Civitello claims that, here, the testimony established

nothing more than that K.P. and M.W. were scared or "nervous"

about testifying in general.    Thus, Civitello contends that the

trial court's holding, based upon Code § 18.2-67.9, violated his

Sixth Amendment right of confrontation.

     Assuming without deciding that such a contention would be

cognizable pursuant to Craig, we find that Civitello failed to

properly preserve any constitutional claim with regard to the

trial court's application of the statute.   Indeed, Civitello

raised no such claim below.    Instead, he argued that the

Commonwealth failed to establish the requisite showing under the

statute.   Accordingly, we do not address Civitello's

constitutional claim.   See Rule 5A:18; see also Andrews v.

Commonwealth, 37 Va. App. 479, 493, 559 S.E.2d 401, 408 (2002)

("'Rule 5A:18 applies to bar even constitutional claims.'"


                                - 5 -
(quoting Ohree v. Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d

484, 488 (1998))).    Moreover, the trial court allowed only two of

the six complaining witnesses to testify via closed-circuit

television.    With regard to those two child witnesses, we hold

that, based upon the testimony and demeanor of K.P. and M.W.

during the hearing on the motion, the trial court had sufficient

evidence upon which to base its finding that the girls

demonstrated a substantial inability to communicate about the

offense.    See Code § 18.2-67.9(B)(2).

        Civitello next contends that the trial court erred in

refusing to allow him to question the venire regarding the range

of sentencing available for the charges at issue.    Specifically,

Civitello contends that according to Hill v. Commonwealth, 36

Va. App. 375, 550 S.E.2d 351 (2001), he had "an absolute right to

inquire as to the prospective jury's duty to consider the full

range of punishments."    Civitello argues on brief that he was

"correct to question the jury in voir dire regarding the range of

punishments in order to determine if there were any possible bias

or prejudice in this area."

        We do not address Civitello's contention in this regard, as

he likewise, failed to properly preserve this issue for our

review.    Although Civitello noted his objection on the basis that

"sentencing was an issue in controversy," Civitello failed to

proffer what his questions pertaining to sentencing would have

been.    Accordingly, we cannot address his arguments on appeal.

                                 - 6 -
See Barrett v. Commonwealth, 231 Va. 102, 108, 341 S.E.2d 190, 194

(1986) ("Because the record fails to contain a proffer of the

evidence sought to be introduced, we cannot consider these alleged

errors."); see also Rule 5A:18. 3

     Finally, Civitello argues that the trial court erred in

finding the evidence sufficient to support his convictions for the

charges against him.   Again, we disagree.

          Our standards for reviewing sufficiency of
          the evidence are well established. We must
          view the evidence and all reasonable
          inferences in the light most favorable to
          the Commonwealth, and the trial court's
          judgment will be affirmed unless plainly
          wrong or without evidence to support it.
          Additionally, the credibility of witnesses
          and the weight to be given their testimony
          are questions exclusively within the
          province of a jury.

Barker v. Commonwealth, 230 Va. 370, 373, 337 S.E.2d 729, 732

(1985) (citations omitted).

     Civitello does not contend that the Commonwealth failed to

establish the elements of any specific offense.   Instead, he

argues that because the complaining witnesses' testimony was

"frequently in conflict," because no medical evidence was

presented, and because there was "often no evidence of lascivious



     3
       Nevertheless, the Supreme Court of Virginia recently
reversed the decision in Hill, holding "that in a non-capital
case, neither the defendant nor the Commonwealth has a
constitutional or statutory right to question a jury panel about
the range of punishment that may be imposed upon the defendant."
Commonwealth v. Hill, 264 Va. 315, 319, 568 S.E.2d 673, 676
(2002).

                               - 7 -
intent," the convictions should be reversed pursuant to the

Virginia Supreme Court's holding in Willis & Bell v. Commonwealth,

218 Va. 560, 238 S.E.2d 811 (1977).

       However, Willis & Bell is clearly inapposite to the case at

bar.

             In that case, the victim's testimony was
             wholly uncorroborated and her testimony on
             direct examination conflicted with her
             testimony on cross-examination and at the
             preliminary hearing. Moreover, without
             explanation, she waited nearly a month
             before reporting the alleged offenses. She
             also tried to withdraw the arrest warrants[,
             and] [h]er reputation in the community for
             truthfulness was "low." For these reasons,
             [the Court] held that the victim's story was
             "incredible as a matter of law. "

Barker, 230 Va. at 373-74, 337 S.E.2d at 732 (quoting Willis &

Bell, 218 Va. at 564, 238 S.E.2d at 813).

       In the present case, the complaining witnesses' testimony was

substantially corroborated by the testimony of the other

witnesses.    Indeed, their testimony pertaining to the incidents at

issue was virtually identical.    Furthermore, Civitello himself

made incriminating statements to police, specifically admitting

that he had engaged in sexual contact with each of the child

victims.   In his own testimony, Civitello likewise, conceded that

he had experienced sexual contact with the children.

       Additionally, medical evidence is not necessary for a finding

of guilt on these charges.    Moreover, "[i]ntent is frequently

shown by circumstances or by a person's conduct."   Burns v.


                                 - 8 -
Commonwealth, 261 Va. 307, 338, 541 S.E.2d 872, 892 (2001).   The

jury here was presented with a substantial amount of evidence,

both direct and circumstantial, from which it could reasonably

infer that Civitello committed the offenses and that he did so

with the requisite intent.   See Commonwealth v. Taylor, 256 Va.

514, 518, 506 S.E.2d 312, 314 (1998) ("The fact finder, who has

the opportunity to see and hear witnesses, has the sole

responsibility to determine . . . inferences to be drawn from

proven facts.").   We cannot say as a matter of law that the jury's

determination was plainly wrong or without evidence to support it.

     Accordingly, we affirm the trial court's judgment.   However,

we remand with instructions to the trial court to correct the

clerical error appearing in the July 16, 2001 sentencing order,

sentencing Civitello to serve 5 years in prison on Indictment

Number CR00-88, as the jury's verdict form and the conviction

order itself clearly reflect that Civitello was found not guilty

of that charge.

                                            Affirmed and remanded.




                               - 9 -